OPINION — AG — (1) THE SALE OF ELECTRICITY BY RURAL ELECTRIC COOPERATIVES IS EXEMPT FROM TAXATION UNDER THE OKLAHOMA SALES TAX CODE. (2) THE EXEMPTION FROM THE OKLAHOMA SALES TAX CODE OF ADVERTISING SPACE IN NEWSPAPERS AND PERIODICALS AND BILLBOARD ADVERTISING SERVICE UNDER 68 O.S. 1975 Supp., 1305 [68-1305](N), DOES NOT INCLUDE RADIO AND TELEVISION ADVERTISING SERVICES. (3) IN THE ABSENCE OF AN IN — STATE TRANSACTION, VENDOR STATIONS SELLING ELECTRONIC MEDIA ADVERTISING FOR NATION WIDE BROADCASTING ARE NOT REQUIRED TO COLLECT AND TRANSMIT A SALES TAX ON THE PRO RATA VALUE OF SUCH ADVERTISING TRANSMITTED TO CONSUMERS IN OKLAHOMA. CITE: 18 O.S. 1961 437.25 [18-437.25], 18 O.S. 1971 437.25 [18-437.25], 68 O.S. 1971 1304 [68-1304], 68 O.S. 1971 1302 [68-1302](C), 68 O.S. 1971 1302 [68-1302](D) 68 O.S. 1971 1304 [68-1304](B), 68 O.S. 1971 1304 [68-1304](I) 68 O.S. 1975 Supp., 1305 [68-1305], 68 O.S. 1977 Supp., 1310 [68-1310], OPINION NO. 63-217 (REVENUE AND TAXATION) (JOHN PAUL JOHNSON) ** SEE: "BRANCH TRUCKING V. OKLAHOMA TAX COMMISSION", CASE NO. 68,620 (MODIFIED TO THE EXTENT OF THE DECISION) ** SEE: 801 P.2d 686 (1990), BRANCH TRUCKING V. OKLAHOMA TAX COMMISSION